Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Response to Amendment
Applicant’s amendment, filed June 21, 2021, has been entered and carefully considered.  Claim 8 is amended. Claims 1-20 are currently pending.
    
Allowable Subject Matter
Claims 1-20 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on June 21, 2021, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “generating, by the network device in response to the estimating, a binary value corresponding to the communication metric value; selecting, by the network device in response to the generating, second packets to carry a congestion message that includes the binary value; inserting, by the network device, a portion of the binary value in a differentiated service field of an Internet Protocol header included in each of the second packets, wherein an aggregation of the portions of the binary value constitutes the binary value and the congestion message”, as recited in independent claims 1, 9 and 16.. Thus independent claims 1, 9 and 16 are allowable.

Claims 2-8, 10-15 and 17-20 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Hayes et al. (US 2015/0016247 A1) discloses packet flow manager 204 may include a packet flow modifying component 322, which may be configured to modify one or more packets of one or 
more packet flows (e.g. first packet flow 308 or second packet flow 314), for example, to indicate priority information associated with the packets of the one or more packet flows.  In an aspect, packet flow modifying component 322 may be configured to set a priority flag, a drop flag, a drop status, packet flow status, and/or modify a bit field or associated bit value in a layer 2 header (e.g. CFI bit) or a bit of any field (e.g. a DSCP bit of a DiffSery field, or the like) to indicate that a 
Thyni et al. (US 2014/0321283 A1) discloses a TCP/IP header with DSCP field and ECN field (paragraph 0028) but it does not disclose inserting, by the network device, a portion of the binary value in a differentiated service field of an Internet Protocol header included in each of the second packets, wherein an aggregation of the portions of the binary value constitutes the binary value and the congestion message.
Morton et al. (US 2015/0256580 A1) discloses a IP header with DSCP field and ECN field (paragraph 0130) but it does not disclose inserting, by the network device, a portion of the binary value in a differentiated service field of an Internet Protocol header included in each of the second packets, wherein an aggregation of the portions of the binary value constitutes the binary value and the congestion message.
Nobukiyo (US 20170245178 A1) discloses a IP header with DSCP field and ECN field (paragraph 0063) but it does not disclose inserting, by the network device, a portion of the binary value in a differentiated service field of an Internet Protocol header included in each of the second packets, wherein an aggregation of the portions of the binary value constitutes the binary value and the congestion message.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413